 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's and Warehousemen'sUnion, Local No. 51 and Port Townsend PaperCorporation and Local No. 175, Association ofWestern Pulp and Paper Workers. Case 19-CD-42723 July 1984DECISION AND DETERMINATION OFDISPUTEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe charge in this Section 10(k) proceeding wasfiled 9 February 1984 by the Employer, allegingthat the Respondent, ILWU, violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resented by AWPPW. The hearing was held 13and 14 March 1984 before Hearing Officer ShellieR. Hoffer. All parties except for AWPPW' ap-peared and were offered full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereaf-ter the Employer and ILWU filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe parties stipulated, and we find, that the Em-ployer, a State of Washington corporation, is en-gaged in the manufacture of paper and paper prod-ucts at its facility in Port Townsend, Washington.The Employer commenced operations on 21 De-cember 1983 after purchasing the facility fromCrown Zellerbach. By the time of the hearing, theEmployer had already received revenues in excessof $50,000 from the sale of its products directly toenterprises located outside the State of Washing-ton. On the above facts, we find that the Employeris engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The parties alsostipulated, and we find, that ILWU and AWPPWare labor organizations within the meaning of Sec-tion 2(5) of the Act.AWPPW did not enter an appearance or otherwise participate in thehearing, although it was duly served with a copy of the Board's notice ofhearing.271 NLRB No. 57II. THE DISPUTEA. Background and Facts of DisputeThe Employer has owned and operated a pulpand paper mill in Port Townsend, Washington,since December 1983. Prior to December 1983 themill was owned by Crown Zellerbach whose em-ployees were represented by AWPPW. On acquir-ing the mill, the Employer hired a majority ofCrown Zellerbach's employees and voluntarily rec-ognized AWPPW as the collective-bargaining rep-resentative of its employees. It did not, however,assume Crown Zellerbach's collective-bargainingagreement with AWPPW. The Employer andAWPPW were engaged in negotiations for a newcontract at the time of the hearing.Products manufactured at the mill are exportedfrom a private industrial dock located adjacent tothe production facility. Ordinarily, when a ship-ment is scheduled, the mill owner contacts a steam-ship line which will arrange for a vessel to call atthe dock and for a stevedore company to providethe longshoremen to load the vessel.The stevedorecompanies operating in the Puget Sound area aremembers of the Pacific Maritime Association(PMA), and the longshoremen they employ arerepresented by ILWU. The PMA and ILWU areparties to the Pacific Coast Longshore ContractDocument (PCLCD) and jointly operate a dis-patching hall. The Employer is not a member ofthe PMA nor a party to the PCLCD.For a typical loading operation, the stevedorecompany will contact the dispatch hall and placean order for longshoremen. Longshoremen are dis-patched in "gangs," such as the minimum basic"10.2 gang" which consists of two crane operators,two "front men," and four "hold men." Crane op-erators work in the hold of the vessel and maneu-ver their cranes to a position over the cargo on thedock, where front men stand on platforms andattach the cargo to the ship's tackle or "hook."Cranes then lift the cargo and release it into thehold of the vessel where hold men driving forklifttrucks move the cargo to its proper place on thevessel. The minimum basic gang can be supple-mented by the stevedore company as needed.Moreover, if certain contract procedures are fol-lowed, "T-letter" gangs consisting of less than theminimum number of longshoremen may be used.Disputes which arise between ILWU and employ-er-members of the PMA regarding manning re-quirements are subject to resolution by "JointLabor Relations Committees" under the PCLCD'sgrievance-arbitration procedure.Under Crown Zellerbach's ownership, mill em-ployees driving forklift trucks were responsible for354 LONGSHOREMEN ILWU LOCAL 51 (PORT TOWNSEND PAPER)moving cargo from the last place of rest on themill premises to shipside on the dock where thefront men attach the cargo to the hook. This "bull-driving" work of moving cargo "to the hook" wasassigned to shipping department employees on avolunteer basis.The first vessel to call at the dock under the Em-ployer's ownership was the Rio Chico, which wasdue in on 8 February 1984.2 On 2 February ILWUSecretary-Treasurer Archie Smith wrote a letter toPMA Area Manager Johnson stating that it wasILWU's "understanding" that, for the Rio Chico,"bulldriving from place of rest ...to shipside willbe performed by ILWU bulldrivers. If this is notthe case then we will request a Joint Labor Rela-tions Committee meeting on the start of the ship,and have the Arbitrator alerted in case he isneeded."On 7 February representatives of the Employerand ILWU held a meeting pursuant to an earlierrequest by ILWU "to discuss the change over [sic]to a new owner operation." At that meeting, ac-cording to Employer Relations Manager D'Agos-tino, ILWU representative Smith stated that theUnion wanted to talk about the possibility of alocal agreement on who could take the cargo fromthe place of rest to the hook. D'Agostino also testi-fied that Smith stated that, under past arbitrationdecisions and the PCLCD, ILWU members wereentitled to that work. Smith, although denying tell-ing the Employer that the Union wanted to talkabout a local agreement, testified that he stated hewanted to discuss the "manpower needs of thelocal."D'Agostino and Smith both testified that theEmployer raised the question of longshore manningrequirements for the various loading devices usedat the dock. According to D'Agostino, the ILWUrepresentatives stated that, if ILWU personnelmoved the cargo from the place of rest to thehook, then six longshoremen would be needed atthe dock, but that if ILWU personnel did not movethe cargo to the hook then eight longshoremenwould be needed at the dock. According to Smith,however, employer officials asked him to describethe different kinds of gangs and he responded that"any manning was agreed to manning under thePCLCD." Smith acknowledged that there was dis-cussion of certain arbitration awards under whichthe stevedore companies are obligated to hire bull-drivers if a 10.2 gang is not used.On 8 February about I p.m., Stevedoring Serv-ices of America (SSA) called the dispatch hall andordered two "T-145" gangs, consisting of two2 All dates hereinafter are in 1984 unless otherwise indicated.frontmen, two holdmen, and two crane operators,for the next day's loading operations on the RioChico. The ILWU dispatcher asked the SSA caller,Woods, if ILWU dock bulldrivers were going tobe hired also. When Woods said no, the dispatcherinformed him that, by ordering the T-letter man-ning without the dock bulldrivers, SSA would bein violation of Arbitrator's Award W-48-82. Abouta half hour later, ILWU notified PMA that theUnion was requesting a Joint Port Labor RelationsCommittee (LRC) meeting on two issues: (1) thealleged violation of the above-mentioned arbitra-tion award, and (2) the use of a "new method ofoperation" by SSA. Later that afternoon, however,after SSA called the dispatch hall and ordered four"witness" bulldrivers, the LRC meeting scheduledfor that evening was canceled. The next day, thefour "witness" drivers stood around on the dockwhile the Employer's service operators drivingforklift trucks moved the cargo from the place ofrest to the hook.Meanwhile, after ordering the four bulldrivers on8 February, SSA President Rick Smith spoke onthe telephone to ILWU International representativeWise. Smith informed Wise that SSA had hired thebulldrivers and said, "I hope we don't have anyproblems on the ship. We don't want a work stop-page, we've ordered the men." According toSmith's affidavit, Wise responded, "I agree withyou if you hire the forklift operators there shouldnot be a work stoppage." At the hearing, however,Smith testified that he was not sure if he or Wisehad used the words "work stoppage," but he wassure that Wise stated, "you've ordered the fourbulldrivers. .... I don't believe we're going tohave any problems."3B. Work in DisputeThe work in dispute involves the moving ofgoods from the last place of rest on the Employer'spremises out onto the dock to the ship's hook.C. Contentions of the PartiesThe Employer contends that reasonable causeexists to believe that ILWU has violated Section8(b)(4)(D) of the Act. It argues that ILWU en-gaged in direct threats and coercion at the 7 Febru-ary meeting by demanding the disputed work andmaking it clear that, if the Employer failed toassign the disputed work to longshoremen, ILWUwould retaliate by forcing the stevedore companyto employ extra unnecessary longshoremen. It fur-3 Smith testified that at the time he called Wise he was aware of awork stoppage by a different ILWU local 10 days earlier in Aberdeen,Washington, over the issue of which employees would service the hook.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDther contends that there was an implied threat of awork stoppage in ILWU representative Wise'sstatements to SSA's Smith that if the bulldriverswere ordered there would not be a work stoppage.The Employer also contends that, by threateningto invoke and by invoking its grievance procedurewith SSA, ILWU was applying economic pressureon SSA with an object of forcing the Employer'sreassignment of the disputed work to employeesrepresented by ILWU. Regarding the merits of thedispute, the Employer contends that the disputedwork should be awarded to its own employees rep-resented by AWPPW based on the factors of em-ployer preference; employer and industry practice;relative knowledge and skills; and economy and ef-ficiency of operations.ILWU contends that its conduct did not giverise to a jurisdictional dispute within the meaningof Sections 8(b)(4)(D) and 10(k) of the Act; and atthe hearing and in its brief has moved that thenotice of 10(k) hearing be quashed. In support ofits contention that it has engaged in no threateningor coercive conduct within the meaning of the Act,ILWU argues that its request for an LRC meetingwas the agreed-upon method of resolving disputesarising under the PCLCD, and that its purpose inrequesting the LRC meeting was to preserve itsmembers' right to a remedy for breach of thePCLCD. ILWU therefore argues that its disputewas solely with SSA and the PMA, and not withthe Employer. ILWU further contends, however,that if its conduct in requesting the LRC meeting isdeemed coercive because it was directed at theEmployer, ILWU was protesting the Employer'suse of T-letter gangs and was seeking to preservework which traditionally had been performed byits members in the larger 10.2 gangs. ILWU alsocontends that its request for an LRC meeting was aprerequisite to the filing of a Section 301 actionand therefore could not be enjoined as an unfairlabor practice. Alternatively, ILWU contends that,even if a jurisdictional dispute exists, its membersshould be awarded the disputed work based on thefactors of its collective-bargaining agreement withPMA; a prior Board certification; industry and areapractice; skills and safety; and efficiency and econ-omy of operations.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.We find reasonable cause to believe that ILWUhas violated Section 8(b)(4)(D) of the Act. As indi-cated above, on 8 February 1984 ILWU notifiedPMA that it was requesting an LRC meeting as aresult of SSA's failure to order dock bulldrivers forthe loading of the Rio Chico. When SSA agreedlater that day to hire four "witness" bulldriversfrom the dispatch hall, the LRC meeting scheduledfor that evening was called off. The next day,while the Employer's service operators performedthe work in dispute, the four bulldrivers orderedby SSA stood around on the dock.This sequence of events gives rise to the implica-tion that an object of ILWU's conduct in request-ing the LRC meeting was to force or to require theassignment of the disputed work to employees rep-resented by ILWU rather than to employees repre-sented by AWPPW. The record indicates that SSAhad no control over the work in dispute and thatthe only way it could satisfy ILWU's demands wasto order "witness" bulldrivers whom SSA wouldhave to pay merely for standing around the dock.Moreover, it appears that ILWU knew that SSAhad no control over the disputed work based onthe evidence that SSA employees had not previ-ously performed work identical to that in dispute atthe dock and that ILWU told the Employer on 7February that it wanted to talk about who wouldtake the cargo from the place of rest to the hook.In view of the above, we reject ILWU's contentionthat its dispute was solely with SSA and PMA andnot with the Employer. Thus, by asserting its con-tractual claim under the PCLCD that SSA was ob-ligated to hire dock bulldrivers, ILWU was ineffect applying pressure on SSA as well as apply-ing indirect pressure on the Employer to affect theassignment of the work in dispute. It appears,therefore, that ILWU's requesting of the LRCmeeting was designed to satisfy its jurisdictionalclaims.4Moreover, we note that ILWU informed theEmployer on 7 February that if ILWU memberswere used to haul the cargo to the hook then sixlongshoremen would be needed for the loading op-eration, whereas if ILWU members were not usedto haul cargo to the hook then eight longshoremenwould be necessary. The following day, after SSAhad hired the additional bulldrivers, ILWU's Inter-national representative stated to SSA: "You'vehired the 4 bulldrivers ...I don't believe we'regoing to have any problems." Based on the forego-ing, we find that ILWU made implied threats insupport of its jurisdictional claims.4 See Pulp & Paper Workers Local 194 (Georgia-Pacific Corp.), 267NLRB 26, 28 (1983).356 LONGSHOREMEN ILWU LOCAL 51 (PORT TOWNSEND PAPER)Finally, we are not persuaded by ILWU's "workpreservation" defense. It is undisputed that ILWU-represented employees had never performed thework in dispute when the mill was owned byCrown Zellerbach and the Employer merely con-tinued the practice of Crown Zellerbach in assign-ing the disputed work to mill employees. There-fore, it is evident that ILWU's objective was togain work which it had not previously performed.5On the basis of the entire record, we conclude,in the particular circumstances herein, that there isreasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) has occurred. Further, there is noevidence that an agreed-upon method for the vol-untary adjustment of this dispute exists to which allparties are bound. Accordingly, we find that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act and we denyILWU's motion to quash the notice of hearing.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Board certification and collective-bargainingagreementsNeither of the labor organizations involved inthis dispute has been certified by the Board as thecollective-bargaining representative of the Employ-er's employees. The parties stipulated that there isno collective-bargaining relationship between theEmployer and ILWU and that the Employer is nota member of the PMA nor a party to the PMA'scollective-bargaining agreement with ILWU. Therecord indicates that following the Employer's ac-quisition of the mill from Crown Zellerbach in De-cember 1983 the Employer voluntarily recognizedAWPPW, which had represented a millwide bar-gaining unit for many years. Although the Employ-er did not assume AWPPW's collective-bargainingagreement with Crown Zellerbach, it was engagedin negotiations for a new collective-bargainingSee Lumber d Workers Local 2592 (Louisiana-Pacific), 268 NLRB 126(1983).agreement with AWPPW at the time of the hear-ing.ILWU, in its brief, relies on Shipowners' Assn. ofthe Pacific Coast, 7 NLRB 1002 (1938), to showthat it was certified to represent a multiemployerunit of employees engaged "in longshore work inthe Pacific Coast ports of the United States."ILWU also contends that under section I of thePCLCD the movement of cargo to or from avessel is to be assigned to longshoremen, and there-fore employees represented by ILWU are contrac-tually entitled to the disputed work. As ILWU ac-knowledges, however, the 1938 Board certificationcovered employees of employer-members of asso-ciations which were the predecessors of the PMAand, as indicated above, the Employer is not amember of the PMA. Moreover, as the Employerpoints out, the PCLCD may not apply to the in-stant dispute in view of section 1.11, which pro-vides for coverage of "the movement of outboundcargo only from the time it enters a dock andcomes under the control of any terminal, steve-dore, agent or vessel operator covered by this Con-tract Document .... " We therefore find that thefactors of Board certifications and collective-bar-gaining agreements favor neither group of employ-ees.2. Employer assignment, practice, andpreferenceThe parties stipulated that since taking over themill in December 1983 the Employer has assignedthe work in dispute to its own employees who arerepresented by AWPPW. They further stipulatedthat in assigning the disputed work to mill employ-ees the Employer is continuing the practice of theformer owner of the mill, Crown Zellerbach. Wefind, therefore, that the factors of the Employer'sassignment and practice favor an award to the Em-ployer's AWPPW-represented employees.At the hearing and in its brief the Employer ex-pressed its preference that the disputed work con-tinue to be assigned to its own employees based ontheir familiarity with the Employer's products andtheir skill in handling them. Accordingly, while wedo not afford controlling weight to this factor, wefind that it favors an award to the employees repre-sented by AWPPW.3. Area and industry practiceThe Employer presented testimony that CrownZellerbach, its predecessor at the .mill, always as-signed the disputed work to its AWPPW-represent-ed employees. The Employer also presented testi-mony that mill employees, as opposed to long-shoremen, currently haul cargo to the hook at two357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother mills sold by Crown Zellerbach the yearbefore in California and Canada.The parties stipulated that at all public commer-cial docks in the following ports in the State ofWashington members of ILWU locals move cargofrom the point of rest to the ship's tackle: PortGamble, Port Angeles, Everett, Aberdeen, Seattle,Bellingham, Olympia, and Anacortes. ILWU alsopresented testimony that longshoremen haul prod-ucts to the hook at private industrial docks (i.e.,like the Employer's) in Aberdeen, Seattle, Belling-ham, and Tacoma. Although we agree with theEmployer that public dock practices are irrelevantto the instant dispute, we find that the factor ofarea practice tends to favor an award to employeesrepresented by ILWU. We further find that thefactor of industry practice is inconclusive.4. Relative knowledge and skillsAccording to the Employer's shipping superin-tendent, the employees who perform the disputedwork are classified as service operators and regu-larly work in the shipping department. Service op-erators are required to know the mill's safety rulesand to know how to identify and handle the vari-ous products; they are familiar with the mill's spe-cialized forklift equipment; they have received on-the-job and classroom training on material han-dling; and they attend monthly safety meetings. Atthe time of the hearing, although some were newhires, 9 of the 14 service operators working for theEmployer were former employees of Crown Zel-lerbach with many years of experience performingthe work in dispute at this dock.ILWU presented testimony to show that the em-ployees it represents possess the requisite knowl-edge, training, and experience to perform the workin dispute. ILWU-represented employees are famil-iar with the Employer's product identificationsystem as a result of having to stow the variousproducts in different areas of a ship. ILWU-repre-sented employees also have experience drivingforklifts on docks as well as on ships in PortGamble, Tacoma, Seattle, and Aberdeen. Trainingfor driving forklifts is done through the local:Members on the A list, all of whom are qualifiedbulldrivers, train members on the B list duringslack periods, and new drivers are not sent out onjobs until the dispatcher decides they are qualified,which takes at least a year. At the time of the hear-ing, there were 19 members on the A list.Based on the foregoing, the relative skills of thetwo groups of employees appear to be similar.However, based on the service operators' knowl-edge of the Employer's products, which comesfrom handling such products on a daily basis in theshipping department, and on their experience inperforming the disputed work at this dock, we findthat the factors of relative knowledge and skillsfavor an award to the Employer's AWPPW-repre-sented employees.5. Economy and efficiency of operationsThe Employer presented undisputed testimonythat, when there are breakdowns in the ship's gearor other delays during loading, the service opera-tors who are performing the disputed work are re-assigned to perform other work in the mill until thedelay is over, whereas the longshoremen must waitfor the crane to be repaired. Furthermore, as notedabove, employees represented by AWPPW possessgreater knowledge and experience in the Employ-er's procedures and in handling its products thanthe employees represented by ILWU who have notpreviously performed the work in dispute. Accord-ingly, and because we find that ILWU presentedno evidence showing that it would be as efficientor economical to utilize employees represented byit to perform the disputed work, we find that thefactor of economy and efficiency of operationsfavors an award to the Employer's AWPPW-repre-sented employees.ConclusionsUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the Employer's employees who are rep-resented by AWPPW are entitled to perform thework in dispute. We reach this conclusion relyingon the factors of employer assignment, practice,and preference; relative knowledge and skills; andeconomy and efficiency of operations. In makingthis determination, we are awarding the work indispute to employees who are represented byAWPPW, but not to that Union or its members.The determination is limited to the controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTE1. Employees of Port Townsend Paper Corpora-tion represented by Local No. 175, Association ofWestern Pulp and Paper Workers, are entitled toperform the moving of goods from the last place ofrest on the PTPC premises out onto the dock tothe ship's hook.2. International Longshoremen's and Warehouse-men's Union, Local No. 51, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force or require Port Townsend Paper Corpora-tion to assign the disputed work to employees rep-resented by that labor organization.358 LONGSHOREMEN ILWU LOCAL 51 (PORT TOWNSEND PAPER)3. Within 10 days from this date, InternationalLongshoremen's and Warehousemen's Union,Local No. 51, shall notify the Regional Directorfor Region 19 in writing whether it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work in a manner inconsistentwith this determination.359